DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/2019, 12/27/2019, 02/10/2020, 06/08/2021, 05/10/2022, and 06/21/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, and its respective dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim limitation “a marker configured to be applied to the object, the marker comprising a surface that is subdivided into a plurality of individual fields, each field having a statistical noise pattern; an image capture unit configured to capture an image of the object to provide an image of the marker, the image capture unit being remote from the object, the image capture unit comprising a plurality of cameras configured to observe the marker at different viewing angles; and an image evaluation unit configured to: a) store a reference image of the noise patterns; and b) locate a field in the image of the marker by comparing the image of the marker and the reference image to determine a current position of the marker in space.”
As to the art of record, Stahl et al. reference discloses the concept of a robotic system using machine vision calibration with marker. However, Stahl et al. does not teach with respect to the entire or combination claim limitation of “a marker configured to be applied to the object, the marker comprising a surface that is subdivided into a plurality of individual fields, each field having a statistical noise pattern; an image capture unit configured to capture an image of the object to provide an image of the marker, the image capture unit being remote from the object, the image capture unit comprising a plurality of cameras configured to observe the marker at different viewing angles; and an image evaluation unit configured to: a) store a reference image of the noise patterns; and b) locate a field in the image of the marker by comparing the image of the marker and the reference image to determine a current position of the marker in space.”
As to the art of record, Lake reference discloses the concept of a 3-dimensional measuring system to allow a robotic to move at the desiring positions.  However, Lake does not teach with respect to the entire or combination claim limitation of “a marker configured to be applied to the object, the marker comprising a surface that is subdivided into a plurality of individual fields, each field having a statistical noise pattern; an image capture unit configured to capture an image of the object to provide an image of the marker, the image capture unit being remote from the object, the image capture unit comprising a plurality of cameras configured to observe the marker at different viewing angles; and an image evaluation unit configured to: a) store a reference image of the noise patterns; and b) locate a field in the image of the marker by comparing the image of the marker and the reference image to determine a current position of the marker in space.”
As to the art of record, Messe et al. reference discloses the concept of a system too to aid a user to for welding.  However, Messe et al. does not teach with respect to the entire or combination claim limitation of “a marker configured to be applied to the object, the marker comprising a surface that is subdivided into a plurality of individual fields, each field having a statistical noise pattern; an image capture unit configured to capture an image of the object to provide an image of the marker, the image capture unit being remote from the object, the image capture unit comprising a plurality of cameras configured to observe the marker at different viewing angles; and an image evaluation unit configured to: a) store a reference image of the noise patterns; and b) locate a field in the image of the marker by comparing the image of the marker and the reference image to determine a current position of the marker in space.”
Regarding claim 15, and its respective dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim limitation “providing a marker comprising a surface that is subdivided into a plurality of individual fields, each field comprising a statistical noise pattern; storing a reference image of the noise patterns; applying the marker to the object; capturing an image of the marker on the object via a plurality of cameras which observe the markers at different viewing angles; and determining a position of the marker in space by comparing the image of the marker and the reference image, a field being located in the image of the marker.”
As to the art of record, Stahl et al. reference discloses the concept of a robotic system using machine vision calibration with marker. However, Stahl et al. does not teach with respect to the entire or combination claim limitation of “providing a marker comprising a surface that is subdivided into a plurality of individual fields, each field comprising a statistical noise pattern; storing a reference image of the noise patterns; applying the marker to the object; capturing an image of the marker on the object via a plurality of cameras which observe the markers at different viewing angles; and determining a position of the marker in space by comparing the image of the marker and the reference image, a field being located in the image of the marker.”
As to the art of record, Lake reference discloses the concept of a 3-dimensional measuring system to allow a robotic to move at the desiring positions.  However, Lake does not teach with respect to the entire or combination claim limitation of “providing a marker comprising a surface that is subdivided into a plurality of individual fields, each field comprising a statistical noise pattern; storing a reference image of the noise patterns; applying the marker to the object; capturing an image of the marker on the object via a plurality of cameras which observe the markers at different viewing angles; and determining a position of the marker in space by comparing the image of the marker and the reference image, a field being located in the image of the marker.”
As to the art of record, Messe et al. reference discloses the concept of a system too to aid a user to for welding.  However, Messe et al. does not teach with respect to the entire or combination claim limitation of “providing a marker comprising a surface that is subdivided into a plurality of individual fields, each field comprising a statistical noise pattern; storing a reference image of the noise patterns; applying the marker to the object; capturing an image of the marker on the object via a plurality of cameras which observe the markers at different viewing angles; and determining a position of the marker in space by comparing the image of the marker and the reference image, a field being located in the image of the marker.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425